United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Champaign, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1533
Issued: October 20, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 5, 2017 appellant filed a timely appeal from a March 9, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish permanent
impairment of her left foot for schedule award purposes.
FACTUAL HISTORY
On July 26, 2012 appellant, then a 42-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that she sustained plantar fasciitis of her left foot. She contended
that the condition was caused by performing her repetitive work duties, including walking her
mail delivery route on a daily basis. Appellant indicated that she first became aware of her
1

5 U.S.C. § 8101 et seq.

claimed condition on February 1, 2012 and first realized on the same date that it was caused or
aggravated by factors of her federal employment.
OWCP accepted left plantar fasciitis. Appellant stopped work on August 10, 2012 on
which date Dr. Michael Muscatella, an attending podiatrist, performed OWCP-approved left foot
endoscopic plantar fasciotomy with cascade injection.2
There is no indication in the record that appellant continued to receive regular medical
care for her left foot condition in the years immediately following her return to work in late2012. She continued to perform her regular duties on a full-time basis without restrictions.
In a September 26, 2016 report, Dr. Eugene P. Lopez an attending Board-certified
orthopedic surgeon, discussed appellant’s factual and medical history and reported findings on
physical examination.3 He indicated that appellant exhibited mild pes planovalgus in her left
foot, but that there were no other lesions or masses. Dr. Lopez found that appellant had
inferomedial tenderness of her left hindfoot. Range of motion was normal in all areas tested in
appellant’s left foot, sensation was normal, and strength was 5/5 in all muscle groups tested.
Dr. Lopez noted that appellant’s reflexes were normal and symmetric, and that her gait pattern
was normal with no limp. Examination of the rest of appellant’s left lower extremity did not
show any tenderness, deformity, or injury. Dr. Lopez found that there was no gross instability of
the left lower extremity and that strength and tone were normal. He diagnosed “work-related left
plantar fasciitis doing well [four] years status post left plantar fascial release at MMI [maximum
medical improvement]” and indicated that he would order a functional capacity evaluation (FCE)
for appellant.
In an October 26, 2016 report, Dr. Lopez discussed appellant’s left foot condition and the
medical treatment she had received for that condition. He referenced the plantar fasciotomy she
had undergone on August 10, 2012 and her return to full-duty work without restrictions.
Dr. Lopez provided results on examination from September 26, 2016 which were similar to those
of September 26, 2016. He further noted that appellant underwent an FCE on October 25, 2016.4
Dr. Lopez provided a summary of appellant’s symptoms as reported in the October 25, 2016
FCE noting that she reported that her left foot pain generally was very minimal. Appellant
reported that, when she did get left foot pain, it was a sharp pain in the heel. This pain was
aggravated by walking barefoot, wearing shoes without orthotics (i.e., heeled shoes, sandals), or
wearing worn-out shoes.5 Dr. Lopez noted that appellant reported that her current left foot
symptoms ranged from 0 to 3 out of a scale of 10, with 10 being the worse.

2

Appellant received disability compensation on the daily roll beginning August 10, 2012.

3

Dr. Lopez’s September 26, 2016 report is the first medical report in the record since late-2012.

4

The record contains a copy of the October 25, 2016 FCE report which indicated that appellant was capable of
performing light to medium work as classified under the U.S. Department of Labor’s Dictionary of Occupational
Titles.
5

Appellant further reported that she experienced jolts of sharp pain one to two times per week while carrying her
mail route at work and that rest and taking weight off her left foot helped relieve the pain. She denied having
numbness or tingling in her left foot.

2

Dr. Lopez provided a permanent impairment rating utilizing the American Medical
Association, Guides to the Evaluation of Permanent Impairment (6th ed. 2009) (A.M.A., Guides).
He indicated that appellant’s left plantar fascial fibromatosis constituted a class 1 condition
under the diagnosis-based impairment (DBI) rating method of Table 16-2 (Foot and Ankle
Regional Grid) on page 501. Dr. Lopez noted that, therefore, appellant had a default value of 1
percent for permanent impairment of her left lower extremity. He then calculated values for
grade modifiers using Table 16-6 through Table 16-8 on pages 516 through 520. Dr. Lopez
indicated that appellant had a functional history grade modifier of 1 due to her antalgic gait
pattern corrected with footwear modifications. Appellant had a physical examination grade
modifier of 1 due to minimal palpatory findings for her left foot, and a clinical studies modifier
of 1 due to clinical studies confirming her diagnosis with mild pathology. Dr. Lopez found that
application of the net adjustment formula on page 521 meant that there was no movement from
the one percent default value on Table 16-2, which resulted in total permanent impairment of her
left lower extremity of one percent.
On November 28, 2016 appellant filed a claim for compensation (Form CA-7) claiming a
schedule award due to her accepted employment injury, left plantar fasciitis.
In February 2017 OWCP referred appellant’s case to Dr. Jovito Estaris, a Board-certified
occupational medicine physician serving as an OWCP medical adviser, to evaluate the extent of
her permanent impairment under the standards of the sixth edition of the A.M.A., Guides.
In his February 21, 2017 report, Dr. Estaris reviewed the evidence of record, discussed
appellant’s left foot condition and course of treatment, including the left plantar fasciotomy
performed on August 10, 2012, and noted that her left foot condition had reached MMI on
October 26, 2016, the date of Dr. Lopez’ evaluation. Dr. Estaris provided an impairment rating
for appellant’s left lower extremity under the standards of the sixth edition of the A.M.A.,
Guides. Under Table 16-2 on page 501, he applied the DBI rating method noting that appellant’s
left plantar fibromatosis fell under class 1 due to her significant palpatory findings on
examination with a default value of one percent permanent impairment of her left lower
extremity. Dr. Estaris calculated values for grade modifiers using Table 16-6 through Table 16-8
on pages 516 through 520. He noted that appellant had a functional history grade modifier of 0
because she had no antalgic gait, her left foot condition caused no interference with her daily
activities, and she was performing her regular work. Appellant had a physical examination grade
modifier of 1 due to findings of mild tenderness over her left hindfoot, and she had a clinical
studies modifier of 0 because there was no clinical study supporting the diagnosis of plantar
fibromatosis. Applying the net adjustment formula on page 521 resulted in movement two
spaces to the left of the one percent default value on Table 16-2, which resulted in appellant
having zero percent total permanent impairment of her left lower extremity. Dr. Estaris
explained that his impairment rating differed from Dr. Lopez’ calculation of one percent
permanent impairment of the left lower extremity because Dr. Lopez had not evaluated the
functional history and clinical studies grade modifiers in accordance with the standards of the
sixth edition of the A.M.A., Guides and therefore used improper values in the net adjustment
formula. He noted that Dr. Lopez found a functional history grade modifier of 1, but indicated
that this finding was inappropriate under Table 16-6 because Dr. Lopez clearly reported that
appellant had a normal gait pattern with no limp. Dr. Estaris further indicated that Dr. Lopez
found a clinical studies modifier of 1 but advised that this was not correct because there was no

3

clinical study in the evidence of record, let alone one that supported a diagnosis of plantar
fibromatosis/fasciitis.
In a March 9, 2017 decision, OWCP denied appellant’s schedule award claim noting that
she had not met her burden of proof to establish permanent impairment due to her accepted left
foot condition. It found the weight of the medical evidence to rest with Dr. Estaris which found
that appellant had no permanent impairment of her left lower extremity under the standards of
the sixth edition of the A.M.A., Guides. OWCP noted that Dr. Estaris explained why Dr. Lopez’
October 26, 2016 rating calculation, finding one percent permanent of the left lower extremity,
was not carried out in accordance with those standards.
LEGAL PRECEDENT
The schedule award provision of the FECA6 and its implementing regulations7 set forth
the number of weeks of compensation payable to employees sustaining permanent impairment
from loss, or loss of use, of scheduled members or functions of the body. However, FECA does
not specify the manner in which the percentage of loss shall be determined. For consistent
results and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses. The effective date of the sixth edition of the
A.M.A., Guides is May 1, 2009.8
In determining impairment for the lower extremities under the sixth edition of the
A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the lower
extremity to be rated. With respect to the foot, the relevant portion of the leg for the present case,
reference is made to Table 16-2 (Foot and Ankle Regional Grid) beginning on page 501.9 After
the Class of Diagnosis (CDX) is determined from the Foot and Ankle Regional Grid (including
identification of a default grade value), the net adjustment formula is applied using the grade
modifier for Functional History (GMFH), grade modifier for Physical Examination (GMPE), and
grade modifier for Clinical Studies (GMCS). The net adjustment formula is (GMFH - CDX) +
(GMPE - CDX) + (GMCS - CDX).10 Under Chapter 2.3, evaluators are directed to provide
reasons for their impairment rating choices, including choices of diagnoses from regional grids
and calculations of modifier scores.11

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404 (1999).

8

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
9

See A.M.A., Guides (6th ed. 2009) 509-11.

10

Id. at 501-08.

11

Id. at 23-28.

4

ANALYSIS
OWCP accepted that appellant sustained left plantar fasciitis and, on August 10, 2012,
she underwent OWCP-approved left foot endoscopic plantar fasciotomy. On December 4, 2012
she returned to performing her regular duties for eight hours per day without restrictions. On
November 28, 2016 appellant filed a claim for a schedule award due to her accepted employment
injury. In a March 9, 2017 decision, OWCP denied appellant’s schedule award claim noting that
she had not established permanent impairment due to her accepted left foot condition. It found
that its determination was supported by the impairment rating of Dr. Estaris, an OWCP medical
adviser who utilized the examination findings of Dr. Lopez, an attending physician.
The Board finds that appellant failed to meet her burden of proof to establish permanent
impairment due to her left foot condition.
The Board finds that Dr. Estaris properly determined that appellant did not have
permanent impairment of her left lower extremity under the standards of the sixth edition of the
A.M.A., Guides. Dr. Estaris indicated that he had reviewed the evidence of record and provided
an impairment rating based on the physical examination findings of Dr. Lopez.12 He found that,
under Table 16-2, application of the diagnosis-based impairment rating method meant that
appellant’s left plantar fibromatosis fell under class 1 (significant palpatory findings on
examination) with a default value of one percent permanent impairment.13 Dr. Estaris correctly
calculated values for grade modifiers using Table 16-6 through Table 16-8. He noted that
appellant had a functional history grade modifier of 0 because she had no antalgic gait, her left
foot condition caused no interference with her daily activities, and she was performing her
regular work. Appellant had a physical examination grade modifier of 1 due to findings of mild
tenderness over her left hindfoot and she had a clinical studies modifier of 0 because there was
no clinical study supporting the diagnosis of plantar fibromatosis.14 Dr. Estaris found that
application of the net adjustment formula meant that there would be movement two spaces to the
left of the one percent default value on Table 16-2, which resulted in zero percent permanent
impairment of her left lower extremity.15
The Board finds that Dr. Estaris, in his February 21, 2017 report, properly explained why
Dr. Lopez’ October 26, 2016 rating calculation, finding one percent permanent impairment of the
left lower extremity, was not carried out in accordance with the standards of the sixth edition of
the A.M.A., Guides and therefore was of limited probative value. The Board has held that an
opinion on permanent impairment is of limited probative value if it is not derived in accordance
with the standards adopted by OWCP and approved by the Board as appropriate for evaluating

12

Dr. Estaris noted that appellant’s left foot condition reached MMI on October 26, 2016, the date of Dr. Lopez’
evaluation.
13

See A.M.A., Guides 501-08, Table 16-2.

14

See id. at 516-20, Table 16-6 through Table 16-8.

15

See supra note 10.

5

schedule losses.16 Dr. Estaris explained that his impairment rating differed from that of
Dr. Lopez because Dr. Lopez did not calculate the functional history and clinical studies grade
modifiers in accordance with the standards of the sixth edition of the A.M.A., Guides. He noted
that Dr. Lopez found a functional history grade modifier of 1, but indicated that this finding was
not appropriate under Table 16-6 because Dr. Lopez clearly reported that appellant had a normal
gait pattern with no limp.17 Dr. Estaris further indicated that Dr. Lopez found a clinical studies
modifier of 1, but advised that this was not correct because there was no clinical study in the
evidence of record to support the diagnosis of appellant’s left foot condition.18
Appellant may request a schedule award or increased schedule award at any time based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish permanent
impairment of her left foot for schedule award purposes.

16

See James Kennedy, Jr., 40 ECAB 620, 626 (1989) (finding that an opinion which is not based upon the
standards adopted by OWCP and approved by the Board as appropriate for evaluating schedule losses is of little
probative value in determining the extent of a claimant’s permanent impairment).
17

Dr. Lopez had indicated that appellant had a functional history grade modifier of 1 due to an antalgic gait
pattern corrected with footwear modifications. The Board notes, however, that there is no evidence of record
supporting that appellant had an antalgic gait pattern that was corrected in such a manner.
18

The Board notes that the record does not contain any diagnostic testing of appellant’s left foot.

6

ORDER
IT IS HEREBY ORDERED THAT the March 9, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 20, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

